DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 02/23/2021 following the final rejection of 12/23/2020. Claims 1, and 7-8 were cancelled; Claims 2, 4-6, 9-10, and 12-14 were amended. Claims 2-6, 9-16 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/23/2021, have been fully considered and are persuasive.  The objections and rejections of 12/23/2020 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Stallman (Reg. No. 46468) on March 10, 2021.

The application has been amended as follows: 
In the claims
Claim 2 at lines 4-5, the section reading “carries a pivot connection” has been amended to read --carries [[a]] the pivot connection--

Claim 13 is amended to read: --The control device according to claim 15, wherein the actuating levers and the control ring of the control device are traverse and are disposed about the axis of rotation in a circumferential manner.--

The examiner’s amendments above were made to remove ambiguity and possible lack of clarity issues in the claim language.

Allowable Subject Matter
Claims 2-6, 9-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745